Citation Nr: 1726941	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-45 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that the Veteran had requested a hearing before the Board, however, she subsequently withdrew the hearing request.  Thus, there is no hearing request pending at this time.


FINDINGS OF FACT

1. The Veteran's low back disability clearly and unmistakably existed prior to active duty service.

2. The Veteran's pre-existing low back disability clearly and unmistakably was not aggravated beyond its natural progression by active duty service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include aggravation of a pre-existing disability, have not been met. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in the examination reports are to be considered as "noted." See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).
The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service. Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012), aff'd 749 F.3d 1370 (Fed. Cir. 2014).

To rebut the presumption of sound condition for disabilities not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23,027 (May 4, 2005). 

For purposes of this appeal, a low back disability was not "noted" at service entrance in 1997. On physical examination at entrance in 1997, although seeing a chiropractor was noted by the Veteran, a back disability was not noted by the medical examiner.  Thus, the presumption of soundness applies to the Veteran.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for a low back disability. The Board finds as fact that the presumption of soundness has been rebutted, and the Board will provide its reasons for this determination. 

There is clear and unmistakable evidence establishing the pre-existence of a low back disability prior to service through the Veteran's own lay statements, her representative's characterization of a pre-existing disability and the pre-evaluation as well as the entry examination noting that the Veteran had previously been serviced by a chiropractor. The treating chiropractor also provided a letter notating the injury and treatment so the Veteran could be cleared for service. The Board concludes this is clear and unmistakable evidence that a low back disability pre-existed service. 

The Board also finds that the low back disability was clearly and unmistakably not aggravated during service. The Veteran has been consistent in her statements of back pain since filing her claim after completion of service. The Veteran attributes the aggravation of her back injury to having to consistently lift heavy airplane parts as part of her service. The Board will lay out a factual background before providing its analysis as to why it finds there is clear and unmistakable evidence that the disability was not aggravated during service.

The service treatment records show that the Veteran had three specific instances in which she sought medical treatment for back pain and one of those incidents was attributed to pyelonephritis and not the spine. There is also a 2004 record where the Veteran denied having recurrent back pain or injury on a Report of Medical History, where she also described her current health as "excellent." Clinical evaluation of the spine and musculoskeletal system was normal at that time as well. There is an incident noted within the Veteran's service treatment records in August 2006 where the Veteran was experiencing back pain over several days after some heavy lifting while on temporary duty. The examiner wrote that the back had full range of motion with some discomfort. The examiner diagnosed acute low back pain secondary to muscle spasm. The Veteran was given a temporary profile for thirty days and medication and resumed her duties. When she was examined in October 2006, the examiner wrote that the musculoskeletal system was normal.

The Veteran underwent a separation physical in June 2007. The examiner wrote a list of problems, which did not include low back pain. When the examiner addressed the Veteran's musculoskeletal system, the Veteran reported she had hand pain related to work as an aircraft mechanic and foot pain. There was no notation of low back pain. When examining the Veteran's musculoskeletal system, the examiner addressed the hands and feet. There was no mention of the back.

In the Veteran's application for VA compensation benefits, she included a claim for service connection for a low back disability, which she stated was related to a prior injury in 1995, but that her low back disability was worsened by heavy lifting at work.

In September 2008, the Veteran underwent a VA examination by an orthopedic surgeon. The examiner indicated that the Veteran had normal posture, joint laxity and flexibility, and being able to bend forward and lay her palms on the floor. The examiner described the Veteran as having a higher range of spinal mobility than average. The examiner reported that the Veteran had no local tenderness in her back and no neurological abnormalities in lower limbs. 

In an August 2016 VA medical opinion, the examiner laid out facts from the time the Veteran entered service until 2013 and found that the Veteran's low back disability was not aggravated during service. The examiner provided a rationale for the conclusion, which was as follows:

Review of []VBMS provide documentation of pre-existing low back injury in 1995 and documentations showed that the injury resulted in mild to moderate intensity which required chiropractor treatment. The pre-existing low back pain was stated to have been present from 1995-1997 indicating some degree of chronicity prior to active duty. A chiropractor letter stated that the condition had resolved prior to enlistment, Service treatment record provides documentation of complaints of back pain only three times during a ten year enlistment period and only two of these after medical evaluation were deemed musculoskeletal in etiology; The third complaint was attributed to pyelonephritis. The paucity of complaints supports those 2 episodes of back complaints during active duty service represent transient exacerbation of pre-existing back condition and not aggravation. In addition, post -military VAMC records documents other injuries such as surfing injury (2011) and motor vehicle accident (MVA) (2012) which puts the veteran at significant risk for back injury. Furthermore, post-military service record is silent for complaint of back pain until 2013 when veteran was seen for upper back pain indicating lack of chronicity after military. Therefore, based on the above, it is my opinion; the [V]eteran's pre-existing low back pain was not aggravated beyond its natural progression during active duty service.

The Board finds that the August 2016 medical opinion establishes a basis to conclude that there is clear and unmistakable evidence that the low back disability was not aggravated during service. The examiner laid out the facts he considered in forming his opinion, which is an accurate description of the facts (therefore, based on an accurate medical history) and explained that the two complaints in service of low back pain were a transient exacerbation and not an aggravation of the disability. The examiner did not address the 2008 VA examination, which showed no low back disability, and provides further support for the conclusion that the Veteran's low back disability was not aggravated during service, as her back was normal approximately one year following her service discharge. 

The Board accords the August 2016 medical opinion high probative value, as it is clear that the examiner reviewed the record and explained the basis for his conclusion that the low back disability was not aggravated during service. The evidence in the file supports the conclusion.

The Board has considered the Veteran's statements that her current low back disability was permanently aggravated during service; however, it finds that the August 2016 VA examiner's opinion outweighs her opinion. The same analysis applies to the buddy statements that were provided in the claims file. 

Therefore as there is clear and unmistakable evidence both that the Veteran's low back disability pre-existed service and was not aggravated by service, her claim must be denied.


ORDER

Entitlement to service connection for a low back disability is denied. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


